Citation Nr: 1025735	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  04-06 581	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (T/R) prior 
to July 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from September 1986 to November 
1989.

This appeal to the Board of Veterans Appeals (Board) originally 
arose from a September 2003 rating action that denied a T/R.

In December 2007, the Veteran testified at a hearing before a 
decision review officer at the RO.

By rating action of December 2008, the RO granted a T/R from July 
2005; the matter of entitlement to a T/R prior to July 2005 
remains for appellate consideration.

In July 2009, the Veteran testified at a Board hearing before the 
undersigned Veterans Law Judge at the RO.

By decisions of September and November 2009, the Board remanded 
this case to the RO for further development of the evidence and 
for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Prior to July 2005, the veteran's service-connected 
disabilities consisted of organic brain syndrome, rated as 30% 
disabling; postoperative right femur and left tibia fracture 
residuals, each rated as 10% disabling; and right forehead and 
eyebrow scars, assigned a noncompensable rating.

3.  Prior to July 2005, the percentage ratings for the veteran's 
service-connected disabilities did not meet the minimum schedular 
criteria for the grant of a T/R, and those disabilities were not 
shown to have prevented him from obtaining or retaining 
substantially gainful employment.


CONCLUSION OF LAW

Prior to July 2005, the criteria for a T/R were not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) includes, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained by 
whom.  38 U.S.C.A.       § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to its 
duty to assist a claimant in obtaining evidence. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claim on appeal has been accomplished.  

A January 2007 post-rating RO letter informed the Veteran and his 
representative of the VA's responsibilities to notify and assist 
him in his T/R claim, and of what was needed to establish 
entitlement thereto.  Thereafter, he was afforded opportunities 
to respond.  Thus, the Board finds that the appellant has 
received sufficient notice of the information and evidence needed 
to support his claim, and has been afforded ample opportunity to 
submit such information and evidence.  

Additionally, the latter 2007 RO letter provided notice that the 
VA would make reasonable efforts to help the appellant get 
evidence necessary to support his claim, such as medical records 
(including private medical records), if he provided enough 
information, and, if needed, authorization, to obtain them, and 
further specified what evidence the VA had received; what 
evidence the VA was responsible for obtaining, to include Federal 
records; and the type of evidence that the VA would make 
reasonable efforts to get.  The Board thus finds that the 2007 RO 
letter satisfies the statutory and regulatory requirement that 
the VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a claimant of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the evidence, 
if any, to be provided by the claimant.  As indicated above, all 
3 content of notice requirements have been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided at the time that, or immediately after, the VA 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to the 
claimant.  

In the matter now before the Board, documents fully meeting the 
VCAA's notice requirements were not furnished to the Veteran 
until January 2007, subsequent to the September 2003 rating 
action on appeal.  However, the Board finds that the delay in 
issuing the full 38 U.S.C.A. § 5103(a) notice did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  After the issuance of 
the 2007 notice letter and providing the Veteran additional 
opportunities to furnish information and/or evidence pertinent to 
the claim under consideration, the RO readjudicated it on the 
basis of all the evidence of record, as reflected in the December 
2008 and April 2010 Supplemental Statements of the Case.  Hence, 
the Board finds that any VA failure to fulfill VCAA notice 
requirements prior to the RO's initial adjudication of the claim 
is harmless.  See ATD Corp. v. Lydall, Inc., 159 F. 3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2008).      

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that, 
in rating cases, a claimant must be informed of the rating 
formula for all possible schedular ratings for an applicable 
rating code.  In this case, the Board finds that pertinent rating 
information was furnished to the Veteran in the January 2004 
Statement of the Case, and that this suffices for 
Dingess/Hartman.  The RO also afforded him proper notice 
pertaining to the degree of disability and effective date 
information in the January 2007 letter.    
 
Additionally, the Board finds that all necessary development on 
the claim currently under consideration has been accomplished.  
The RO, on its own initiative and pursuant to the Board remands, 
has made reasonable and appropriate efforts to assist the 
appellant in obtaining all evidence necessary to substantiate his 
claim, including VA medical records up to July 2005.  The Veteran 
was afforded comprehensive VA examinations in May 2003.  A copy 
of the September 2008 Social Security Administration decision 
denying the Veteran disability benefits, together with medical 
records underlying that determination, as well as transcripts of 
the veteran's December 2007 RO and July 2009 Board hearing 
testimony have been associated with the claims folder and 
considered in adjudicating this claim.
 
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  In 
April 2010, he stated that he had no other information or 
evidence to submit in connection with his claim.  The record also 
presents no basis to further develop the record to create any 
additional evidence for consideration in connection with the 
matter on appeal. 

Under these circumstances, the Board finds that the appellant is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60% or more, or as a result of 2 
or more disabilities, provided at least       1 disability is 
ratable at 40% or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 70% 
or more.  38 C.F.R.         §§ 3.340, 3.341, 4.16(a).  

The Veteran contends that his service-connected disabilities 
prevented him from securing and following any substantially-
gainful employment prior to July 2005.  He gave testimony to that 
effect at the December 2007 RO and July 2009 Board hearings, 
claiming inability to work since 2002 due to black-out spells and 
leg problems.

In this case, the veteran's service-connected disabilities prior 
to July 2005 consisted of organic brain syndrome, rated as 30% 
disabling; postoperative right femur and left tibia fracture 
residuals, each rated as 10% disabling; and right forehead and 
eyebrow scars, assigned a noncompensable rating.  The combined 
rating of 50% prior to July 2005 clearly did not meet the minimum 
percentage requirements for a T/R under 38 C.F.R. § 4.16(a).  

However, even when these percentage requirements are not met, a 
T/R on an extraschedular basis may nonetheless be granted in 
exceptional cases when a veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  Moreover, all 
cases of veterans who are unemployable by reason of service-
connected disabilities, but who fail to met the percentage 
standards set forth in 38 C.F.R. § 4.16(a) should be submitted to 
the Director of the Compensation and Pension Service for 
extraschedular consideration.

The central inquiry is whether a veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to his education, special 
training, and previous work experience, but not to age or to the 
impairment resulting from non-service-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain or 
keep employment.  The ultimate question, however, is whether a 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  Van 
Hoose, 4 Vet App. at 363.

In this case, the objective evidence does not show that the 
veteran's service-connected disabilities, organic brain syndrome, 
postoperative right femur and left tibia fracture residuals, and 
right forehead and eyebrow scars alone prevented him from 
securing and following any substantially-gainful employment prior 
to July 2005.  Rather, a review of the comprehensive medical 
records from 2002 to 2005 shows that those service-connected 
disabilities did not render him incapable of performing the 
physical and mental acts required by some type of employment 
prior to July 2005.  

Early December 2002 VA outpatient physical therapy records showed 
3/5 left lower extremity strength in all groups, with good 
coordination, endurance, and balance, and no complaints of pain.  
In mid-December 2002 and January 2003, the Veteran demonstrated 
good ability to perform bilateral lower extremity strengthening 
exercises, and he had good tolerance of 30 minutes of exercises.  
In January 2003, he performed squats, lunges, and step-ups, 
followed directions well, and was cooperative.

Although in March 2003 a VA physician restricted the Veteran from 
driving, operating heavy machinery, or working until a work-up 
for recurrent syncope was complete, subsequent VA medical records 
from April to June showed that this was due to non-service-
connected cardiovascular disease, not the service-connected 
organic brain syndrome as a residual of head injury.  The Veteran 
had a permanent pacemaker placed in late June 2003, and a VA 
physician excused him from work until early July, with 
restrictions against lifting until mid-July.  The veteran's type 
2 syncope was diagnosed to be secondary to an atrioventricular 
block.     

On May 2003 VA examinations, the Veteran was noted to have been 
unemployed since 2001, but this was not noted to be due to any 
service-connected disability.  A neurological examiner noted the 
veteran's history of blackouts at work which caused him to lose 
his job, and opined that he was unable to maintain employment 
because of absence attacks, but, as noted above, subsequent work-
up found these to be due to non-service-connected cardiovascular 
disease, not the service-connected organic brain syndrome as a 
residual of head injury.  Gait was normal on May 2003 
examination, and the veteran's face showed no abnormalities.  
Mental status was intact to simple calculations, and the Romberg 
test was negative.  The Veteran could tandem walk and balance on 
either foot.  Strength was 5/5 in all distal lower extremity 
muscle groups, and sensation was intact.  

May 2003 VA neuropsychological testing demonstrated only mild 
impairments in language, with some indication of left hemisphere 
dysfunction and moderately-impaired new learning ability, and the 
examiner noted that the Veteran had been successfully employed 
with a state bureau of employment services for 4 years, only 
losing his job for disciplinary reasons.  Due to his performance 
on executive tasks, the examiner opined that it was doubtful that 
brain injury residuals could explain the veteran's alleged 
history of irresponsibility, both at work and interpersonally.  
Other testing was noted to have produced a barely-valid profile 
that suggested a tendency to exaggerate mental symptoms or 
problems, and the possibility of some antisocial tendencies.  The 
examiner found that a review of the medical record and the claims 
folder showed many inconsistencies in the veteran's statements 
that indicated a fairly chronic pattern of attempting to gain and 
maintain disability through manipulation of facts while allegedly 
avoiding responsibility.  While rather clear evidence in the 
medical record indicated that the veteran's black-outs may be 
real, the examiner opined that the etiology appeared to reflect a 
non-service-connected cardiac problem, and may not be directly 
related to his head injury.  The examiner concluded that the 
Veteran was experiencing some cognitive residuals of his head 
injury that was having only some mild impact on vocational and 
interpersonal functioning.  He commented that more recent 
evidence of posterior vascular changes might not be related to 
the head injury, but rather secondary to cardiac problems. The 
diagnoses were mild dementia due to head trauma, and antisocial 
personality traits.  A Global Assessment of Functioning score of 
55 was assigned, indicating moderate symptoms or moderate 
difficulty in social or occupational functioning.

February 2004 VA outpatient records showed the veteran's anxiety 
regarding his pacemaker, and that a non-service-connected left 
index finger wart was having an impact on his work.  The Veteran 
reported that a cardiological evaluation indicated that he could 
not return to his former factory employment due to his pacemaker, 
but this was not noted to be due to any service-connected 
disability.  

In March 2004, a VA physician stated that the Veteran had a 
pacemaker implanted in June 2003 for syncope and a documented 
second type II heart block, and opined that he could work, but 
could not be around high magnetic fields or arch welding.

In August 2004, the Veteran was seen in the VA outpatient clinic 
following an auto accident in which he was a passenger.  There 
was no history of head trauma.  The Veteran gave a history of a 
neck sprain and concussion, and complained of episodes of 
dizziness and headaches.  Neurological examination showed no 
acute deficit.  The assessment was headache, dizziness of 
questionable etiology status post motor vehicle accident.  
Subsequent examination a few days later showed complaints of 
intermittent tension-type headaches, with no further syncope, and 
after examination, the impression was post-concussive headache.

On April 2005 VA outpatient cardiology examination, the Veteran 
complained of fatigue, shortness of breath, chest pain, 
headaches, dizziness, and syncope that he felt prevented him from 
keeping a job, but this was not noted to be due to any service-
connected disability.  In late April, the Veteran was evaluated 
for non-service-connected back strain.

Medical evidence considered by the SSA in denying the veteran's 
claim for disability benefits in September 2008 included physical 
therapy records that established that he demonstrated good 
ability to perform exercises, and had good tolerance of 
treatment.  June 2004 psychological testing by C. L., Ph.D., 
indicated borderline intellectual functioning and antisocial 
traits, and that the Veteran stopped working primarily due to the 
fact that he disliked people.  June 2004 examination by W. P., 
M.D., showed no indication for any limitation of the veteran's 
physical activities, and the Veteran was noted to have been 
released by his doctors to return to regular work duties.  
Contrary to the veteran's allegations, the SSA Administrative Law 
Judge found that the objective medical findings did not support 
the claim that his impairments precluded the performance of all 
sustained work activity, noting that treatment had been generally 
successful in controlling his symptoms; that diagnostic studies 
showed no abnormalities, and did not establish disabling symptoms 
and limitations; that the Veteran was able to perform some 
household chores, as well as activities of daily living; and that 
there was evidence that the Veteran stopped working for reasons 
not related to his allegedly disabling impairments.  He concluded 
that the Veteran had the residual functional capacity to perform 
a significant range of light work: less than the full range of 
light work, but more than sedentary work.      

On that record, the Board finds that the veteran's service-
connected organic brain syndrome, postoperative right femur and 
left tibia fracture residuals, and right forehead and eyebrow 
scars alone did not render him incapable of performing the 
physical and mental acts required by some type of gainful 
employment prior to July 2005.  

Additionally, the Board finds that there is no showing that the 
veteran's service-connected organic brain syndrome, postoperative 
right femur and left tibia fracture residuals, and right forehead 
and eyebrow scars reflect so exceptional or unusual a disability 
picture as to warrant the assignment of a T/R on an 
extraschedular basis pursuant to the provisions of 38 C.F.R. 
§§ 3.321(b)(1) or 4.16(b).  Thun v. Peake, 22 Vet. App. 111 
(2008), provides a 3-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must first determine whether the evidence presents such an 
exceptional disability picture that available schedular criteria 
are inadequate.  Second, if the schedular criteria do not 
contemplate the claimant's level of disability and symptomatology 
and are found inadequate, the Board must determine whether his 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
schedular criteria are inadequate to evaluate a veteran's 
disability picture, and that picture has attendant thereto 
related factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, his disability picture requires extraschedular 
consideration.

With respect to the first step of Thun, the evidence in this case 
does not show such an exceptional disability picture that the 
available schedular criteria for a T/R are inadequate.  As noted 
above, the veteran's service-connected disabilities prior to July 
2005 consisted of organic brain syndrome, rated as 30% disabling; 
postoperative right femur and left tibia fracture residuals, each 
rated as 10% disabling; and right forehead and eyebrow scars, 
assigned a noncompensable rating.  The combined rating of 50% 
clearly did not meet the minimum percentage requirements for a 
T/R under 38 C.F.R. § 4.16(a) prior to July 2005.  Inasmuch as 
the Veteran did not meet the minimum percentage requirements for 
a T/R under 38 C.F.R. § 4.16(a), 38 C.F.R. § 4.16(b) is for 
application in this case, as it provides for submission to the 
Director of the Compensation and Pension Service for 
extraschedular consideration cases of veterans who are 
unemployable by reason of service-connected disabilities, and who 
fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).
 
Moreover, the Board further observes that the Veteran does not 
exhibit other related factors such as those provided by the 
regulation as "governing norms."  In this case, the veteran's 
symptoms and clinical findings as documented in medical reports, 
noted in detail above, do not objectively show that his organic 
brain syndrome, postoperative right femur and left tibia fracture 
residuals, and right forehead and eyebrow scars alone markedly 
interfered with employment (i.e., beyond that contemplated in the 
schedular criteria), or required frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards prior to July 
2005.
               
In short, there is nothing in the record to indicate that a T/R 
was warranted on an extraschedular basis prior to July 2005.  See 
Van Hoose, 4 Vet. App. at 363 (noting that a disability rating 
itself is recognition that industrial capabilities are impaired).  
The Board points out that a percentage schedular rating for a 
service-connected disability represents average impairment in 
earning capacity resulting from a disease and injury and its 
residual conditions in civil occupations, and that, generally, 
the degree of disability specified is considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.  Hence, the Board 
concludes that the criteria for invoking the procedures set forth 
in 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) were not met prior to 
July 2005.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that the claim for 
a T/R prior to July 2005 must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b);  38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49,  53-56 (1990).


ORDER

A total disability rating based on individual unemployability due 
to service-connected disabilities prior to July 2005 is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


